DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 September 2018 and 10 April 2020 were filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-17 in the reply filed on 25 August 2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 August 2021.


Specification
The abstract of the disclosure is objected to because in line 5, “after application onto the wire,” should read -- After application onto the wire,--.  
Header of the specification “PROVISIONAL PATAENT APPLICATION” should be deleted.
Header of the claims “PROVISIONAL PATAENT APPLICATION” should be deleted. 


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 7: “having a modified softening point” should read -- having a new softening point --
	Claim 4 line 2: “a first glass type having” should read -- the first glass type having --

Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5: The limitation “a modified softening point” in claim 1, line 8 and claim 5, line 4 renders claim indefinite. It is unclear how or when or what modifies the recited “modified softening point” in the recited step “heat treating the glass coating precursor material, after application onto the wire, under process conditions producing a crystallized intermediary glass 

Claim 1 and claim 4: The recited limitations “initial softening point” in claim 1, line 5 and “a first softening point” in claim 4, line 2 are confusing. See, claim 1 recites “a first plurality of glass particles having an initial softening point;”, claim 4 recites “The method of claim 1 wherein the first plurality of glass particles comprises a first glass type having a first softening point,”. Are the initial softening point and the first softening point same? It deemed to read from claim 1 that the initial softening point depends on the softening point of the first plurality of glass particles. 

Claim 1, 9 and 13: The limitation in claim 1 line 13, claim 9 lines 3 and 4, claim 13 line 17 “low porosity” renders claims indefinite because one skilled in the art would not be able to determine from the written disclosure, how low is ‘a low porosity’. Examiner recommends to recite the limitations in the claim as disclosed in para. [0028] “Low porosity glass coating-a glass coating (defined above) having a porosity less than 15% by volume and, in certain cases, less than 5% by volume.”

Claims 2, 3, 4, 11, 13 and 16 recite the limitations “a majority” and “by weight;” in which it is indefinite because one skilled in the art could not determine specific values for the “majority of a first glass type” based on the recited limitation “at least a majority of a first glass type, by weight;”.  What are the upper and lower limits of majority of the first glass type? Specification does not give any information about “a majority of the first glass type” other than 

In claim 4, the limitation “a minority of a second glass type,” in line 6 renders claim indefinite. What are the upper and lower limits of the recited second glass type?

Claim 4 recites the limitation “a first glass type” is confusing because claim 2 recites “the first plurality of glass particles comprises at least a majority of a first glass type,” and claim 4 recites “wherein the first plurality of glass particles comprises a first glass type”. Would the limitation “a first glass type” in claim 4 be “the first glass type”?

In claim 7, the limitation “maximum dimension” renders claim indefinite. If “dimension” is length, width, area, size, or if the dimension is cross-sectional dimension as in para. [0057], examiner recommends to specify it in the claim. 

In claim 9, the recited limitation “inserting a coiled length of the wire and the low porosity glass coating into a vessel; and after inserting the coil length of the wire and the low porosity glass coating into the vessel, filling” is confusing. Claim 1 recites “applying glass coating precursor onto a wire, …… and yield a low porosity glass coating adhered to the wire.” Claim 1 deem to read as the low porosity coating is on the wire or adhered to the wire. If so, how the “low porosity glass coating” being inserted into the vessel? It should be “inserting a coiled length of the wire having the low porosity glass coating into the vessel; and after inserting the coiled length of the wire, filling”.

The term "less than" in claim 10 is a relative term which renders the claim indefinite.  The term "less than" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention other than para [0069] “In further implementations, the method may further include selecting the first plurality of glass particles to have a first average particle size, while further selecting the second plurality of glass particles to have a second average particle size less than the first average particle size.”

In claim 13, the limitation “at least predominately composed of” in line 4 renders claim indefinite because the metes and bounds of this limitation is unknown. What are the upper and lower limits of the first glass?  

In claim 16, the limitation “a volumetric majority” recited in “under process conditions inducing crystallization of at least a volumetric majority of the intermediary glass coating.” Renders claim indefinite. What are the limits of volumetric majority?

Claims 2-12 depend on claim 1 and claims 14-17 depend on claim 13. Therefore, claims 1-17 are rejected. 

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Piascik (US 20120023870, hereafter Piascik’870) in view of Fukushima (US 20030201428).
Regarding claim 1, Piascik’870 teaches,
A method for fabricating a high temperature electromagnetic device (para. [0015]), the method comprising: 
applying a glass coating precursor material onto a wire (step 502 coating a conductive wire with a paste to form a coated wire, Fig. 5, para. [0035], coating 206 include dielectric materials but not limited to glasses, such as dielectric glasses, para. [0021]), the glass coating precursor material containing a first plurality of glass particles having an initial softening point (the "sintering temperature" is a temperature that is substantially equal to a softening point temperature, para. [0036]); 
heat treating the glass coating precursor material (step 508, para. [0036]), after application onto the wire, under process conditions producing a crystallized intermediary glass 
infiltrating the crystallized intermediary glass coating with a filler glass precursor material containing a second plurality of glass particles (step 510, outer layer material comprises a dielectric material, which can be selected from the first dielectric material from which the coating is made and an overglaze material having a formulation that is different than the first dielectric material, para. [0037]); and 
heat treating the filler glass precursor material (step 512 and 514, the impregnated intermediate assembly may be placed in an oven and exposed to decomposing temperatures in a range of about 350.degree. C. to about 450.degree. C. or to temperatures greater or less than the aforementioned range, para. [0040]) to consolidate the second plurality of glass particles into the crystallized intermediary glass coating and yield a low porosity glass coating adhered to the wire (insulated wire produced by the above-described process has reduced porosity and improved moisture protection, para. [0043]).

Piascik’870 does not explicitly teach a glass coating precursor material that yields a modified or new softening point exceeds the initial softening point after heat treating. However, Fukushima teaches a dielectric composition comprising glass powder for plasma display panel in which, by selecting Bi2O3 less than 15% results a glass has a high softening point (para. 0044]). Therefore, in view of the teachings of Fukushima, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method in para. [0021] of Piascik and to add a desired precursor material onto the dielectric coating so that it enables to increase or decrease the softening point and to yield a desired porosity for a glass coating. 

 Regarding claims 2-4 and 12, Piascik’870 further teaches,
[Claim 2] wherein the first plurality of glass particles comprises at least a majority of a first glass type (coating 206 include dielectric materials but not limited to glasses, such as dielectric glasses, para. [0021]), by weight; and 
wherein the second plurality of glass particles comprises at least a majority of the first glass type, by weight (step 508, outer layer material comprises a dielectric material, which can be selected from the first dielectric material from which the coating is made, para. [0037]).

[Claim 3] wherein the first plurality of glass particles consists essentially of the first glass type, by weight (step 302, the paste is formed from a commercial inorganic dielectric material, para. [0024] and dielectric coating 206 include dielectric materials such as dielectric glasses, para. [0021]).

[Claim 4] wherein the first plurality of glass particles comprises a first glass type having a first softening point, and wherein the method further comprises formulating the filler glass precursor material to contain a glass mixture comprising: 
a majority of the first glass type (step 302), by weight; and 
a minority of a second glass type, by weight, the second glass type having a second softening point less than the first softening point (the overglaze material can comprise a dielectric material having a melting point that is about 150.degree. C. less than that of the coating so that the overglaze material substantially seals voids that may be present in the intermediate assembly, para. [0037]).


providing the filler glass precursor material as a paste applied to an exterior of the crystallized intermediary glass coating; and 
infiltrating the paste into pores of crystallized intermediary glass coating utilizing a vacuum impregnation process (drying the impregnated intermediate assembly at a second drying temperature in a vacuum or inert atmosphere, para. [0007]).

Regarding claims 5-6, Piascik’870 does not teach an inorganic thickeneing agent which increases the viscosity or inorganic thickeneing agent in the form of platelet-shaped particles. Fukushima further teaches,
[Claim 5] further comprising formulating the glass coating precursor material to contain an inorganic thickening agent, which increases a viscosity (BaO, CaO and Bi2O3 are contained for lowering the softening point of the glass and for adjusting viscosity at a high temperature, para. [0026]) of the crystallized intermediary glass coating when heated beyond the modified softening point.

[Claim 6] further comprising providing the inorganic thickening agent in the form of platelet-shaped particles (Al2O3 has properties that the viscosity change across the softening point, para. [0047], Al2O3 has platelet-shaped particles. If applicant disagrees, see, Piascik’784 (US 20120225784) para. [0022], zirconium or aluminum powder binder materials having particles generally characterized by thin, sheet-like shapes {commonly referred to as "platelets"}). 
Therefore, in view of the teachings of Fukushima, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Piascik’870 in view of Fukushima as applied to claim 1 above, and further in view of Piascik (US 20120225784, hereafter Piascik’784).
Regarding claim 9, modified Paiscik’870 does not teach inserting a coiled length of the wire and the low porosity glass coating into a vessel and filling at least a portion of the vessel with an inorganic potting material having a Coefficient of Thermal Expansion (CTE) exceeding a CTE of the first plurality of glass particles and a CTE of the second plurality of glass particles. However, Piascik’784 teaches a high temperature electromagnetic coil assembly in which, 
after heat treating the filler glass precursor material, inserting a coiled length of the wire and the low porosity glass coating into a vessel (electromagnetic coil assembly 28 may be inserted into a canister 38, Fig. 4, para. [0027]); and 
after inserting the coil length of the wire and the low porosity glass coating into the vessel, filling at least a portion of the vessel with an inorganic potting material (potted coil, Fig. 7, para. [0028]) having a Coefficient of Thermal Expansion (CTE) exceeding a CTE of the first plurality of glass particles and a CTE of the second plurality of glass particles (liquid sealant may be applied over an outer surface of the electrically-insulative, HTE ceramic body, sealants include, but are limited to, waterglass and low melting glass materials, para. [0026] and see claim 7, applying a sealant over an outer surface of the electrically-insulative, high thermal expansion cement body).
Therefore, in view of the teachings of Piascik’784, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of . 

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Piascik’870 in view of Piascik’784.
Regarding claim 13, Piascik’870 teaches, 
A method for producing a high temperature electromagnetic device (para. [0015]), the method comprising: 
forming, over an outer surface of a wire, an intermediary glass coating at least predominately composed of a first glass(step 502 coating a conductive wire with a paste to form a coated wire, Fig. 5, para. [0035], coating 206 include dielectric materials but not limited to glasses, such as dielectric glasses, para. [0021]), by weight, the first glass having a first Coefficient of Thermal Expansion (CTE) (a coating 206 having a lower thermal expansion than the conductor 204, para. [0020]), comprising: 
applying a glass coating precursor material onto the wire (step 508, para. [0036]), the glass coating precursor material containing particles composed of the first glass; and 
performing an intermediary heat treatment process to consolidate the particles composed of the first glass into an intermediary glass coating (the intermediate assembly is subjected to a sintering temperature that is substantially equal to or above a softening point of the first inorganic dielectric material, para. [0015]); 
infiltrating the intermediary glass coating with a filler glass precursor material (step 510, outer layer material comprises a dielectric material, which can be selected from the first 
after infiltrating the intermediary glass coating with the filler glass precursor material, performing a densification heat treatment process to consolidate the particles composed of the second glass into the intermediary glass coating and yield a low porosity glass coating adhered to the wire (step 512 and 514, the impregnated intermediate assembly may be placed in an oven and exposed to decomposing temperatures in a range of about 350.degree. C. to about 450.degree. C. or to temperatures greater or less than the aforementioned range, para. [0040]).

Piascik’870 does not teach a second glass having a second CTE substantially equivalent to the first CTE. However, Piascik’784 teaches a high temperature electromagnetic coil assembly in which, a high thermal expansion ceramic material is applied over the wire's outer surface, (Fig. 2, para. [0015]). Therefore, in view of the teachings of Piascik’784, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Piascik’870 and to add a filler glass precursor material with a second glass having same or different coefficient of thermal expansion compared to the first coating that yields a desired porosity for a glass coating. 

Regarding claim 16, Piascik’870 further teaches,
further comprising carrying-out the intermediary heat treatment process under process conditions inducing crystallization of at least a volumetric majority of the intermediary glass coating (the intermediate assembly is subjected to a sintering temperature that is substantially equal to or above a softening point of the first inorganic dielectric material, para. [0015]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Piascik’870 in view of Piascik’784 as applied to claim 13 above, and further in view of Fukushima and Ostrander (US 3389458).
Regarding claim 17, modified Piascik’870 does not teach a nucleating agent promoting crystallization of the intermediary glass coating during the intermediary heat treatment process or an inorganic thickening agent increasing a viscosity of the intermediary glass coating during reflow. However, Ostrander teaches a crystallized glass ceramic coating on a metallic wire for high temperature electrical apparatus in which,  
comprising formulating the glass coating precursor material to contain, in addition to the particles composed of the first glass: a nucleating agent promoting crystallization of the intermediary glass coating (coating of crystallized glass comprising dispersion of the glass and nucleating agent particles, see claim 1) during the intermediary heat treatment process;
Therefore, in view of the teachings of Ostrander, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Piascik’870 and to add a nucleating agent to promote the crystallization process of the glass coating. 
Modified Piascik’870 does not teach a thickening agent increasing a viscosity of the intermediary glass coating. However, Fukushima teaches dielectric composition and the formation of a dielectric layer comprising glass powder in which, 
 an inorganic thickening agent increasing a viscosity of the intermediary glass coating during reflow (BaO, CaO and Bi2O3 are contained for lowering the softening point of the glass and for adjusting viscosity at a high temperature, para. [0026]).
Therefore, in view of the teachings of Fukushima, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of . 


Allowable Subject Matter
Claims 7-8, 10-11 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claims 7-8, 10-11 and 14-15 would be allowable for disclosing a method of fabricating a high temperature electromagnetic device comprising a glass coating and selecting platelet shaped particles having an average maximum dimension greater than that of the second plurality of glass particles, and conducting a firing phase, nucleation phase and crystal growth phase at a first, second and a third temperature respectively, selecting the average particle size of the second plurality of glass particles  less than that of the first plurality of the glass particles, and formulating the glass coating precursor material to contain about 0.1% to about 5% of a nucleating agent, by weight, and at least partially filling an interior of the vessel with an inorganic cement having a third CTE less than the first CTE and less than the second CTE after placing the coiled length of the wire in the vessel. 

Both Piascik’870 and Piascik’784 fail to teach selecting platelet shaped particles having an average maximum dimension or conducting a firing phase, nucleation phase and crystal growth phase at a first, second and a third temperature respectively, or selecting the average particle size of the second plurality of glass particles less than that of the first plurality of the glass particles, and 

Fukushima does not teach a method of fabricating a high temperature electromagnetic device or platelet shaped particles or conducting a firing phase, nucleation phase and crystal growth phase or filling an interior of the vessel with an inorganic cement after placing the coiled in the vessel. Ostrander is silent fabricating a high temperature electromagnetic device or filling an interior of the vessel with an inorganic cement after placing the coiled in the vessel. Therefore, claims 7-8, 10-11 and 14-15 would be allowable. 
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art of record Adar (US 20110036123) teaches an apparatus for producing a glass-coated wire comprising at least one heating device independently heat a core material to a melting temperature wherein a core material and a glass material used to form the glass-coated wire may be selected such that a melting temperature of the core material and a drawing temperature of the glass material are independent of each other.


 
Prior art of record Kaiser (US 20100108353) teaches a method for producing an attrition-resistant, flexible, insulated wire for a high temperature operating environment, including the steps of providing a conductor, preparing a dielectric coating, applying the dielectric coating over the conductor, and curing the coated conductor.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729